The exceptions of defendant were overruled, the report confirmed, and judgment rendered for plaintiff. Defendant excepted and (346)   appealed.
In a former suit between these parties, it appeared that plaintiff had instituted summary proceedings in ejectment before a justice of the peace, claiming that defendant occupied the land in controversy as plaintiff's tenant, and that the right of removal by this method had arisen by reason of default on part of defendant. On appeal to this Court, the plaintiff's proceedings were dismissed on the ground that the contract relation between these parties was not that of *Page 253 
landlord and tenant simply, but that the facts established further the relationship of vendor and vendee, requiring the adjustment of equities between them. See Hauser v. Morrison, 146 N.C. 248. On the entry of this judgment, the plaintiff instituted the present action to recover balance due on the purchase price of the property, and have same declared a lien on the premises in accordance with the contract relation indicated between them in the former suit. Defendant answered, admitting the relationship, and claiming to have made much larger payments than were stated by plaintiff. The cause was thereupon referred by consent to J. F. Hendren, Esq. He proceeded, upon due notice, to take the testimony offered, and made his report containing his findings of fact and conclusions of law thereon. On exceptions filed, this report was confirmed by the Superior Court judge, and judgment entered for plaintiff, from which defendant appealed to this Court.
The evidence, which is set out in full, shows that every claim made by defendant has been heard and duly considered, and, after careful examination, we find no error in the report or proceedings to defendant's prejudice, and are of opinion that the judgment entered below should be in all things
Affirmed.
(347)